Citation Nr: 0834357	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disorder, to include as a residual of exposure to Agent 
Orange during service.  

2.  Entitlement to service connection for a muscle disorder, 
to include as a residual of exposure to Agent Orange during 
service. 

3.  Entitlement to service connection for a chronic 
disability claimed as bone and body pain, to include as a 
residual of exposure to Agent Orange during service. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In December 2007, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in February 2008, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any complaints 
of, treatment for, or diagnosis of any neurologic, muscle, or 
bone disorders during service nor does the other evidence of 
record show a diagnosis of arthritis or an organic disease of 
the nervous system within the first year after the veteran 
separated from service.  

3.  There is no diagnosis of acute and subacute peripheral 
neuropathy within a year after the veteran left Vietnam; 
there is no diagnosis of acute and subacute peripheral 
neuropathy of record.  

4.  There is no current medical evidence of any muscle or 
bone disorder other than degenerative joint disease, 
arthritis.

5.  There is no evidence that the veteran's degenerative 
joint disease became manifest to a degree of 10 percent in 
the first year after he separated from military service.

6.  There is no medical evidence linking the veteran's 
current complaints of muscle, joint, and bone pain, diagnosed 
as degenerative joint disease, to active military service, or 
to exposure to Agent Orange during service.  

7.  There is no competent medical evidence linking any 
current neurologic disorder, should one actually exist, to 
the veteran's active military service, or to Agent Orange 
exposure during service.  


CONCLUSIONS OF LAW

1.  A neurologic disorder, was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A muscle disorder and bone pain, diagnosed as 
degenerative joint disease, was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been incurred in service, and may not be presumed to 
have been incurred as a result of exposure to Agent Orange 
during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in January 2005, March 2005, 
and July 2005 that fully addressed all of the notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims)and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided the appellant in March 2006 and the 
claim was then readjudicated by way of a July 2007 
supplemental statement of the case.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran was accorded recent VA Compensation and Pension 
examinations in March and April 2008.  Additionally, VA 
treatment records have been obtained, and these records 
adequately address the veteran's complaints.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for service 
connection for a various disabilities due to Agent Orange 
exposure.   

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Arthritis and other organic diseases of the nervous system 
may be presumed to have been incurred during active military 
service if they become manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

Acute and  subacute peripheral neuropathy, may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).  

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birth weight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities,  ulcers); immune 
system disorders (immune suppression, autoimmunity); 
circulatory disorders; amyloid light-chain amyloidosis; 
endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); brain tumors; or any other disability not specified.  
See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also 
Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also 
Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November. 2, 1999). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The veteran claims entitlement to service connection for a 
neurologic disorder, a muscle disorder, and chronic bone and 
body pain.  He claims that these disabilities are the result 
of exposure to Agent Orange during service.  In this case, 
the veteran's military records reveal that he served in 
combat in Vietnam during the requisite period of time.  
Accordingly, he is presumed to have been exposed to Agent 
Orange.  The Board will now address each claimed disability.  

The veteran's service medical records show no complaints, or 
diagnosis of any muscle, bone, or neurologic disorder during 
active service.  In December 1968, separation examination of 
the veteran was conducted.  the veteran did not report having 
any muscle, bone, or neurologic symptoms and clinical 
evaluation was normal.  Specifically, the Board notes that 
there is no indication in the service medical records of any 
complaints, or diagnosis, or neuropathy or arthritis.  


A large volume of private medical records dating from 1999 to 
the present have been obtained.  The majority of these 
records reveal that the veteran has been diagnosed with 
degenerative joint disease and degenerative disc disease of 
the lumbar and cervical spine and that he has related 
symptoms of radiculopathy into the upper and lower 
extremities along with diagnoses of multiple joint 
osteoarthritis.  This is the diagnosis indicated in an 
October 2000 private medial record.  Other private medical 
records dated in December 1999 and July 2000 reveal diagnoses 
of cervical radiculitis, myofascial pain syndrome, and 
occipital neuralgia.  

A July 2003 private medical record indicates that the veteran 
has a history of degenerative arthritis of the neck and back.  
This record also indicates a history of "neuropathy 
secondary to Agent Orange.  He has a history of lower 
extremity and upper extremity neuropathy.  He has taken 
several medications for this problem including Neurontin at 
high dose.  He states that he is followed at VA hospital and 
they believe that he is [sic] neuropathy is secondary to 
Agent Orange exposure."  The Board finds that this statement 
is not a medical opinion on the part of the private 
physician, but rather his bare transcription of what the 
veteran has reported to him.  Moreover, this statement 
indicates that VA medical facilities have diagnosed the 
veteran with neuropathy which is related to Agent Orange.  
However, this is unsupported by the record, as the VA medical 
evidence does not make any such diagnosis.  

A private medical record dated July 2004 reveals that the 
veteran sought treatment for chest pain.  On the veteran's 
medical problem list is a notation of "pain disorder 
attributed to Agent Orange exposure since 1969."  Again, 
this is merely a transcription of what the veteran is 
reporting rather than an actual diagnosis and nexus opinion 
as there is a complete lack of medical evidence prior to this 
showing a diagnosis of pain disorder.  Also this notation 
completely ignores the firm diagnoses of degenerative joint 
disease and degenerative disc disease with radiculopathy 
which are of record.  A July 2004 medical note makes the same 
statement with respect to a "chronic pain syndrome."  
Moreover a July 2002 private medical record specifically 
refers to a "previous cervical surgery with chronic pain 
syndrome."  Private medical notes dated in January 2004 and 
June 2006 specifically refer to "neuropathy."  The 2006 
note specifically indicates numbness of the upper and lower 
extremities.  

VA medical treatment records do not reveal diagnoses of 
neuropathy, or a mysterious Agent Orange related chronic pain 
disorder.  Rather, VA records clearly establish that the 
veteran has degenerative joint disease and degenerative disc 
disease of the cervical and lumbar spine with resulting 
complaints of pain and some neurologic manifestations.  

In March 2008, a VA examination of the veteran was conducted.  
The veteran reported having leg muscle cramps dating back to 
1973.  He reported current symptoms involving the calves, 
biceps and triceps.  However, the examiner noted that there 
was no medical documentation of these symptoms.  The examiner 
noted that the veteran had cervical disc surgery in 1991.  
After a full examination, the examining physician indicated 
that there was no objective evidence of any muscle or bone 
disease related to the veteran's arms or legs.

In April 2008, a VA neurology examination of the veteran was 
conducted.  Review of prior VA records revealed that 
neurology evaluation was previously conducted along with 
nerve conduction and electromyograph (EMG) testing which were 
normal and did not indicate the presence of neuropathy.  
Physical examination revealed subjective decrease in 
temperature sensation in a patchy fashion on the extremities.  
Vibration sensation was normal.  The examining physician 
stated that there were "no findings consistent with 
polyneuropathy," and that there was "no evidence of a 
current muscle disorder."  Moreover, the physician's opinion 
was that any neurologic symptoms experienced by the veteran 
subsequent to service were not related to Agent Orange 
exposure.  

The preponderance of the evidence is against the veteran's 
claims for service connection for all claimed disabilities.  
There is no medical evidence of any diagnosis of current 
muscle or bone disorder except for arthritis.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  To the extent that the medical 
evidence of record establishes that the veteran has pain and 
radiculitis resulting from degenerative joint disease of the 
spine, there is no evidence of arthritis or back pain during 
service, and no medical evidence linking any current 
arthritis to military service or to Agent Orange exposure 
during service.  

The veteran asserts that he has chronic pain, which is itself 
a disability.  The law does not agree with the veteran's 
assertion as "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The preponderance of the evidence is also against the 
veteran's claim for a neurologic disorder.  While private 
medical records indicate a history of Agent Orange related 
neuropathy, these records are based solely on the veteran's 
unsubstantiated reporting of his own medical history.  There 
is no evidence of any manifestations of neuropathy within a 
year of the veteran's separation from military service.  
Moreover, recent VA examination and nerve testing does not 
support a diagnosis of neuropathy.  The medical opinion of 
the examining VA neurologist is that the veteran does not 
have neuropathy and the his symptoms are unrelated to service 
or to Agent Orange exposure during service.  Accordingly, 
service connection must be denied.  

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a neurologic disorder, 
to include as a residual of exposure to Agent Orange during 
service, is denied.  

Entitlement to service connection for a muscle disorder, to 
include as a residual of exposure to Agent Orange during 
service, is denied. 

Entitlement to service connection for a chronic disability 
claimed as bone and body pain, to include as a residual of 
exposure to Agent Orange during service, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


